ACCEPTED
                                                                                01-08-00460-CR
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            6/8/2015 1:23:04 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                          01-15-00460-CR
                          01-15-00461-CR
                                                            FILED IN
                             IN THE                  1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
            COURT OF APPEALS FOR THE FIRST           6/8/2015 1:23:04 PM
                                               DISTRICT
                                                     CHRISTOPHER A. PRINE
                         HOUSTON, TEXAS                      Clerk




                   IN RE JOSHUA TYRONE LANE


          FROM CHARGES IN CAUSE NOS. 54972-1 & 54973-1
     300TH JUDICIAL DISTRICT COURT, BRAZORIA COUNTY, TEXAS
      HONORABLE K. RANDALL HUFSTETLER, JUDGE PRESIDING



         RESPONSE TO PETITION FOR WRIT OF MANDAMUS




JERI YENNE                         DAVID BOSSERMAN
CRIMINAL DISTRICT ATTORNEY         Assistant Criminal District Attorney
BRAZORIA COUNTY, TEXAS             111 E. Locust, Suite 408A
                                   Angleton, TX 77515
                                   (979) 864-1230
                                   (979) 864-1525 (Fax)
                                   Bar Card No. 02679520
                                   davidb@brazoria-county.com
ATTORNEYS FOR APPELLEE
DATE: June 8, 2014
                                    01-15-00460-CR
                                    01-15-00461-CR

                                IN THE
                 COURT OF APPEALS FOR THE FIRST DISTRICT
                            HOUSTON, TEXAS


                           IN RE JOSHUA TYRONE LANE


             FROM CHARGES IN CAUSE NOS. 54972-1 & 54973-1
       300TH JUDICIAL DISTRICT COURT, BRAZORIA COUNTY, TEXAS
         HONORABLE K. RANDALL HUFSTETLER, JUDGE PRESIDING


             RESPONSE TO PETITION FOR WRIT OF MANDAMUS



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
      The State of Texas, the prosecuting authority in Cause Nos. 54972-1 & 54973-1,
in the 300th Judicial District Court of Brazoria County, Texas, respectfully submits this
Reply to the Writ of Mandamus of Relator Joshua Tyrone Lane, and would respectfully
show the Court the following:




                                           2
PARTIES TO THE CASE
RELATOR (pro se):

             Name:         JOSHUA TYRONE LANE
             Address:      Connally Unit
                           Inmate # 1510890
                           899 FM 632
                           Kenedy, Texas 78119

RESPONDENT:

             Name:         K. RANDALL HUFSTETLER
             Address:      Judge, 300th District Court, Brazoria County, Texas
                           Brazoria County Courthouse
                           111 E. Locust,
                           Angleton, Texas 77515



Attorney for Respondent:

             Name:         David Bosserman
                           Assistant Criminal District Attorney
             Address:      Brazoria County Criminal District Attorney’s Office
                           Brazoria County Courthouse
                           111 E. Locust, Suite 408A
                           Angleton, Texas 77515
                           (979) 864-1230
                           (979) 864-1525 (Fax)




                                           3
                            STATEMENT OF THE CASE

       On June 2, 2015, the First Court of Appeals issued an order requesting a response

to the Relator’s claim that the Judge did not rule on his post-conviction motion for DNA

testing which he states was filed January 15, 2015.

                                 STATE’S RESPONSE

       In fact the Judge denied the Relator’s post-conviction motion for DNA testing on

January 16, 2015. A certified copy of said signed order is attached to this response. It

should be noted that the Appellate Court Order incorrectly refers to the second trial court

number as 54972-3. The Relator in his writ of mandamus correctly refers to the number

as 54973-1. There is no cause no. 54972-3 on file in Brazoria County.

                                    CONCLUSION

       WHEREFORE, the Respondent prays that the Court of Criminal Appeals denies

the Relator’s Writ of Mandamus.

                                   Respectfully submitted,




                                   /S/ DAVID BOSSERMAN
                                   DAVID BOSSERMAN
                                   Attorney for Respondent
                                   Assistant Criminal District Attorney
                                   SBN 02679520
                                   111 East Locust, Suite 408A
                                   Angleton, Texas 77515
                                   (979) 864-1230
                                   (979) 864-1525 (Fax)
                                   ATTORNEY FOR THE STATE OF TEXAS



                                            4
                            CERTIFICATE OF SERVICE

       I hereby certify that a true copy of this Response to Petition for Writ of Mandamus
was sent, JOSHUA TYRONE LANE, at Connally Unit, Inmate # 1510890, 899 FM 632,
Kenedy, Texas 78119 by placing said document in the United States Mail on this the 8th
day of June, 2015


                                         /S/ David Bosserman
                                         DAVID BOSSERMAN




                                            5